UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6549



EUGENE R. DANIELS,

                                              Plaintiff - Appellant,

          versus


H. MOORE, Lieutenant; M. BROWN, Correctional
Officer; A. SMITH, Correctional Officer; SCOTT
JOHNSON, Grievance Clerk,

                                              Defendants -Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-583-9-24)


Submitted:   May 21, 2003                  Decided:   June 26, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene R. Daniels, Appellant Pro Se.      Robert Thomas King, Jay
Hupfer, WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene   R.   Daniels   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C. § 1997e(a) (2000).    Because Daniels did not demonstrate to

the district court that he had exhausted administrative remedies,

the court’s dismissal of the action, without prejudice, was not an

abuse of discretion.   Accordingly, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                  2